Case: 12-41203       Document: 00512286356         Page: 1     Date Filed: 06/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 25, 2013
                                     No. 12-41203
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALBERTO VALENCIA-MOSQUERA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-902-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Having appealed his 46-month prison sentence for illegal reentry following
deportation, Alberto Valencia-Mosquera now moves this court for summary
disposition. He correctly concedes that the argument he raises is foreclosed by
United States v. Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), cert.
denied, 133 S. Ct. 2044 (2013), which held that a federal conviction for
conspiracy to commit a drug trafficking offense supports an offense level
adjustment under U.S.S.G. § 2L1.2(b)(1)(A)(i). He raises the issue to preserve

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41203   Document: 00512286356     Page: 2   Date Filed: 06/25/2013

                                No. 12-41203

it for further review by the Supreme Court. The motion for summary disposition
is GRANTED, and the judgment of the district court is AFFIRMED.




                                      2